DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 does not explicitly claim a sweeper, module, instead it claims a conveyor station. However, it includes significant details of the structure of the sweeper module – “the conveyor station is configured with a sensor for detecting presence of a sweeper module, the sweeper module includes a container that holds debris collected when the sweeper module is connected to a robot module; wherein debris are configured to be emptied from said sweeper module directly onto said receiving region of the conveyor belt”
It should be noted that this only requires that the conveyor station is capable of detecting the sweeper module with those characteristics. 
However, dependent claims do further include and limit the structure of the sweeper module. 
For example:
 “wherein said sweeper module includes a sweeper module controller that communicates with said conveyor controller and a robot controller and said robot module” in claim 5.
“wherein when the sweeper module is connected to the docking station, a sweeper module controller is interfaced with a conveyor controller and power is provided to the sweeper module by a power controller of the conveyor station” in claim 6.
“wherein the sweeper module includes a sweeper conveyor disposed at a base of the sweeper module, the sweeper module includes a sweeper door that is configured to open to enable the sweeper conveyor to move debris from the container inside the sweeper module directly over the receiving region of the conveyor belt of the conveyor station” in claim 7.
“the sweeper module controller is configured to move the sweeper conveyor when the conveyor belt of the conveyor station is moving, such that debris in the container are moved out of the container and onto the receiving region of the conveyor belt” in claim 8.
“wherein the sweeper module includes a sweeper conveyor disposed at a base of the sweeper module, wherein said sweeper conveyor is configured with a tilt mechanism to facilitate movement of said debris out of the container of the sweeper module” in claim 13.
“wherein the sweeper module includes a sweeper conveyor disposed at a base of the sweeper module, the sweeper conveyor incudes a surface that is one of a smooth surface, a beaded surface, a rough surface, a ridged surface, a fined surface or a surface with geometric structures designed to push said debris out of the container of the sweeper module” in claim 14.
“wherein the sweeper module includes one or more blowers of air that are activated to push said debris out of the container of the sweeper module and onto said receiving region of the conveyor belt of the conveyor station” in claim 15.
These claims are indefinite because the sweeper module is not explicitly claimed in claim 1. If the applicant wants to incorporate the structural limitations of the sweeper module in claim 1, the applicant should explicitly claim the sweeper module. This can be done as a system claim, or in the alternative by incorporating these limitations into claim 16. At this time, it only needs to be shown that the conveyor station is capable of interfacing with the sweeper module with the claimed and limited structure.
Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As set forth in MPEP 2173.05(p), paragraph II, a single claim which claims both an apparatus and the method steps of using the apparatus is indefinite. The examiner is interpreting the claim to mean that when the sweeper module is connected to the docking station, a sweeper module controller is capable of being interfaced with a conveyor controller and power is capable of being provided to the sweeper module by a power controller of the conveyor station.
Claims 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As set forth in MPEP 2173.05(p), paragraph II, a single claim which claims both an apparatus and the method steps of using the apparatus is indefinite. The examiner is interpreting “wherein a door of the sweeper module opens to enable debris in the container of the sweeper module to empty onto the conveyor belt at the input end” to mean “wherein a door of the sweeper module is configured to open to enable debris in the container of the sweeper module to empty onto the conveyor belt at the input end”. The sweeper module explicitly contains a door.
Claim limitation “sweeper module”  has been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because while sweeping is a function, it is ambiguous whether the applicant intends to claim structure or functional activity or sweeping. The examiner is considering “robot module” to be structural in nature – that there is a robot somewhere. The boundaries of this claim limitation are ambiguous; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  
In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 
(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or
(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.
The examiner suggests the following claim language: sweeper module, wherein the sweeper module is connected to brushes for sweeping a surface. This should be done for claim 1 as well, should the applicant wish to have a system claim there.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 5, 8-9, 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Theobald (US Pub 2020/0033883 A1) in view of Whiting (US Pub 2019/0017796 A1) and Morin (US 2016/0183752 A1).

    PNG
    media_image1.png
    517
    979
    media_image1.png
    Greyscale

Whiting (fig. 1)
With respect to claim 1, Theobald teaches of a mobile robot (30, fig. 2) interacting with a stationary conveyor. The mobile robot transports an item (32) onto a stationary conveyor station (at 34).
Theobald does not disclose that the mobile robot interacting with a conveyor station having a housing having an input end and an output end; a conveyor belt having a receiving region proximate to the input end and an angled transport region leading toward a dispense region, the conveyor belt having a plurality of fins that extend out from a surface of the conveyor belt, the plurality of fins enable movement of debris collected at the receiving region toward the dispense region, wherein the dispense region is configured to push debris into a drop funnel of the housing, the drop funnel directs debris into a receptacle.
Whiting discloses a conveyor station having a housing (the entire system in the figure is part of the housing which is how it fits together) having an input end (annotated figure) and an output end (annotated figure); a conveyor belt having a receiving region (annotated figure) proximate to the input end and an angled transport region leading toward a dispense region (annotated figure), the conveyor belt having a plurality of fins (annotated figure) that extend out from a surface of the conveyor belt, the plurality of fins enable movement of debris collected at the receiving region toward the dispense region, wherein the dispense region is configured to push debris into a drop funnel (annotated figure) of the housing, the drop funnel directs debris into a receptacle.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the structure thought by Whiting into Theobald so that the robot of Theobald transports the item into the system of Whiting for the purpose of rendering inert devices low level detonatable devices inert for recycling.
Theobald, as modified by Whiting does not teach that the conveyor station has a sensor for detecting the presence of a sweeper module. 
Morin, relevant to the issue at hand, teaches that it is known to provide in a stationary robot (in this case, a robotic cleaner) - base station system (in this case, the docking station for a robotic leaner) , weight sensor ([0058]) for detecting when the robot has successfully interfaced with the station. This serves as a sensor for detecting the presence of a robot (and thus it could detect the presence of a robot). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the weight sensor of Morin into Theobald in view of Whiting for the purpose of ensuring that the robot is in the correct position for interfacing with the stationary system (Morin, [0058]).
With aspect to claim 2, Theobald in view of Whiting and Morin teaches of a shredder system (60, ann. fig.) connected between the drop funnel and the output end, such that debris received off the dispense region of the conveyor belt flow into the drop funnel and are shredded before exiting said output end that is disposed over the receptacle.
It would also have been obvious to incorporate this feature into Theobald, as shown by Whiting because the shredder is one of the means by which Whiting accomplishes the task at hand – to shred the denotable devices to inactivate them (Whiting, [0016]) in a continuous process in contact with water.
With respect to claim 5, Theobald, in view of Whiting  does not teach that the conveyor controller is interfaced with a power controller, the power controller is configured to provide power to said sweeper module when the sensor detects said presence of the sweeper module, wherein said sweeper module includes a sweeper module controller that communicates with said conveyor controller and a robot controller and said robot module.
Morin teaches that it is known to interface sensors for detecting the presence of the robot to provide power to a mobile robot based on the sensor input ([0058]). Morin teaches of a power controller (1306) inside a conveyor controller (1300) which receives the signals from the weight sensor.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the weight sensor of Morin into Theobald in view of Whiting for the purpose of ensuring that the robot is in the correct position for interfacing with the stationary system (Morin, [0058]) and it would have been obvious to initiate charging when such occurs as it is necessary to charge the robot using the stationary system when the robot is in position ([0052]) as the robot is battery powered and requires charging.
With respect to claims 8, 13-15 the claim only further limits the sweeper module, which is not explicitly claimed. The conveyor station of Theobald in view of Whiting and Morin is capable of interfacing with the sweeper module having such claimed structural features.
With respect to claim 9, Theobald teaches ([0060]) that the mobile robot may signal the stationary conveyor to operate to receive an item. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have the conveyor controller is configured to activate rollers of the conveyor belt in response to exchanging control data with a sweeper module controller, such that debris in the container are moved out of the container and onto the receiving region of the conveyor belt, as taught by Theobald, in order to have the conveyor belt receive (Theobald [0060]) an item from the mobile robot when the mobile robot is in the correct position. It is noted that in [0058] of Morin, the robot exchanges data with the stationary system to determine when appropriate events could occur. 
With respect to claim 11, Theobald in view of Whiting and Morin teaches wherein the housing has a lower region proximate (a lower region closer to the toward direction of this page) to the input end and an elevated region (the conveyor angles towards the elevated region towards the top of this page) proximate to the output end, the elevated region of the housing provides for receptacle region (below the elevated region) for locating a collection container.
With respect to claim 12, Morin teaches a fullness sensor (similar to capacity sensor 170) is located proximate to the output end for detecting a level of fullness of said receptacle (the sensor is part of the receptacle, and thus is proximate).
It would have been obvious to also incorporate the fullness sensor of Morin into Theobald in view of Whiting and Morin (of claim 1) for the purpose of detecting that the receptacle is full (Morin, [0064]) and thus appropriate action can be taken.
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Theobald, Whiting, and Morin as applied to claims 1-2 above, and further in view of Guo (CN 107512526 A).
Guo, applicable to the problem at hand, teaches of a dust cover (8, fig. 1) of the housing, wherein the dust cover is disposed over (it is actually over a substantial portion of the conveyor, including a lower receiving end) the receiving region of the conveyor belt, wherein said dust cover defines an enclosure surrounding a portion of said receiving region of the conveyor belt.
It would have been obvious to incorporate this feature into Theobald, Whiting, and Morin for the purpose of dustproofing the conveyor station (Claim 1).
Claim(s) 6-7 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Theobald, Whiting, and Morin as applied to claims 1-2 above, and further in view of Wilcox (US Pub. 2018/0155131 A1).

    PNG
    media_image2.png
    278
    456
    media_image2.png
    Greyscale

Wilcox, Fig 1
With respect to claims 6 and 10, Theobald, in view of Morin and Whiting does not teach of a docking station, the docking station is configured to connect with the housing of the conveyor station, the docking station including a track for guiding wheels of the robot module onto the docking station for dropping off the sweeper module for emptying or collecting the sweeper module for continuation a next sweeping operation.
Wilcox, relevant to the problem at hand, teaches of a docking station (70, fig. 1) including a track (at the edges of 70, see annotated figure).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the docking station of Wilcox into Theobald, in view of Morin and Whiting, for the purpose of guiding wheels and increasing traction ([0057] of Morin teaches of similar features in the apparatus of Morin, wherein the similar features 220a and 220b guide wheels and increase traction of the wheels of a mobile robot).
With respect to claim 7, Theobald in view of Morin, Whiting, and Wilcox teach when the sweeper module is connected to the docking station, a sweeper module controller is interfaced with a conveyor controller and power is provided to the sweeper module by a power controller of the conveyor station.
The claim is interpreted to mean that the conveyor controller (similar to controller 1306 on the stationary system of Morin)  is capable ([0055]) of interfacing with the sweeper controller (similar to 14 of the robot in Morin) and that the power controller (similar to 1308) of the conveyor station is capable (see rejection for claim 5 to address the power supply capabilities) of providing power to the sweeper module.
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to make a sweeper module controller interface with a conveyor controller so that signals can be reported from the sweeper controller to the conveyor controller (Morin, [0055]). 
Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  Although there is art for a conveyor system with wheels (for example: CN 108643096 A), the examiner could not find a reason for adding wheels to the conveyor of Theobald in view of Morin and Whiting, because it is explicitly disclosed that the apparatus of Theobald is for interfacing with stationary conveyors (34 and 36 in Theobald are pickup and drop off locations and stationary conveyor stations 80 and 84 are at the pickup locations) As a result, incompatibility of the art occurs as the robot of Theobald is shown to operate between stationary locations).
Claim 16 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  The examiner could not find art/a reason for adding a door to the robot of Theobald, and this appears to be explicitly claimed. As a result, the examiner is indicating allowable subject matter.
Claim 17-20 are allowable if the 112(b) rejection of claim 16 is corrected.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven Huang whose telephone number is (571)272-6750. The examiner can normally be reached Monday to Friday 9:00 am to 5:00 pm (Eastern Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Steven Huang/Examiner, Art Unit 3723                                                                                                                                                                                                        

/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723